          Case 4:20-cv-01017-JM Document 14 Filed 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DARRELL DENNIS                                                                    PLAINTIFF
ADC #85865

v.                                  4:20-cv-01017-JM-JJV

SOLOMON GRAVES; et al.                                                        DEFENDANTS


                                        JUDGMENT

       Consistent with the Order entered separately today, the Complaint is DISMISSED

WITHOUT PREJUDICE, and this case is CLOSED. It is certified that an in forma pauperis

appeal from this Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       Dated this 15th day of September, 2020.




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
